Citation Nr: 0901538	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for the 
veteran's service connected adjustment disorder, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for the veteran's 
service connected skin disability, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for the veteran's 
service connected right knee arthritis, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased rating for the veteran's 
service connected left knee arthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that granted the veteran's claim 
of entitlement to service connection for an adjustment 
disorder at a 30 percent evaluation, increased the veteran's 
evaluation for his service connected skin disability to 30 
percent, and continued the veteran's evaluations for his 
right and left knee disabilities at a 10 percent evaluation 
each.  During the course of this appeal the veteran's 
evaluation for his service connected adjustment disorder was 
increased to 50 percent, however, the veteran continues to 
disagree with this evaluation.

The issue of entitlement to an increased initial evaluation 
for the veteran's service connected adjustment disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service connected skin disability covers 25 
percent of his body for his eczema, and 5 percent for his 
seborrheic dermatitis.  His dermatitis covers 2 percent of 
his exposed body surface.  The veteran's rashes require the 
use of topical steroids and topical antifungals.

2.  The veteran's service connected right knee disability is 
manifested by slight limitation of motion and X-rays findings 
of arthritis, with no objective findings of instability.

3.  The veteran's service connected left knee disability is 
manifested by slight limitation of motion and X-rays findings 
of arthritis, with no objective findings of instability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
veteran's service connected skin disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Code 7806 (2008).

2.  The criteria for an increased evaluation for the 
veteran's right knee arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2008).

3.  The criteria for an increased evaluation for the 
veteran's left knee arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated July 2006 and October 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate his claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In this case, the claimant was provided pertinent information 
in the July 2007 statement of the case.  Cumulatively, the 
veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
the claimant was informed that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s); and examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claims.  
The veteran was medically evaluated in conjunction with this 
appeal.  The duties to notify and assist have therefore been 
met.


Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).  The 
Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2008).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
knees are considered major joints.  See 38 C.F.R. § 4.45.




Entitlement to an increased rating for the veteran's service 
connected skin disability, currently evaluated as 30 percent 
disabling.

Historically, the Board notes that the veteran was granted 
service connection for a skin disability by a November 1984 
rating decision.  That decision was based on service medical 
records which showed that the veteran was seen periodically 
with complaints of a minor itchy rash on the arms and back, 
and on the findings of a VA examination which noted the 
presence of a minute skin rash on the upper arms.  During 
this latest appeal, the veteran's service connected skin 
disability was recharacterized as pruritis and asteatoic 
eczema, and increased to a 30 percent evaluation.  The 
veteran continues to disagree with the level of disability 
assigned.

The veteran is currently in receipt of a 30 percent 
evaluation under Diagnostic Code 7806, the relevant code 
pertaining to dermatitis or eczema.  Under that code, a 
noncompensable rating is warranted if less than 5 percent of 
the entire body or less than 5 percent of the exposed areas 
are affected; and, no more than topical therapy was required 
during the past 12-month period.  A 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period, warrants a 60 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008). 

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased rating for the veteran's 
service connected skin disability have not been met.  In this 
regard, as noted above, to warrant an increased rating above 
30 percent, the veteran would have to be found to have more 
than 40 percent of his entire body or more than 40 percent of 
his exposed areas affected by this disability, or would 
require constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs for 
treatment of his disability.

Reviewing the relevant evidence of record, the veteran 
underwent a VA examination in August 2006.  At that time, the 
veteran reported his worst itching was on his back and scalp, 
and kept him awake at night.  On examination he was noted to 
have a red scaling plaque on the frontal scalp and the 
frontal hairline.  He also had redness and scaling of the 
bilateral nasal labial folds and conchal bowls and eyebrows.  
There was erythema of his inguinal folds bilaterally and his 
scrotum.  He also had eczema, specifically follicular 
excoriated papules, on his upper back and shoulders.  The 
veteran was diagnosed with seborrheic dermatitis and eczema.  
It was noted that the veteran had frequent exacerbations 
which were treated with topical steroids and topical 
antifungals.  The total body surface area affected was 25 
percent for the eczema and 5 percent for the seborrheic 
dermatitis.  Exposed body surface area affected was 0 percent 
for the eczema  and 2 percent for the seborrheic dermatitis.  
There was no acne, chloracne, or scarring.

Thus, the relevant evidence of record, while showing that the 
veteran does have a significant rash problem, does not show 
that more than 40 percent of his entire body or more than 40 
percent of his exposed areas are affected by this disability.  
Further, while he is noted to have been treated with topical 
steroids and topical antifungals, the evidence does not show 
that he has required systemic therapy such as corticosteroids 
or other immunosuppressive drugs at any time.  As such, the 
Board finds that the criteria for a higher evaluation for the 
veteran's service connected skin disability have not been 
met.




Entitlement to a disability rating in excess of 10 percent 
each for right knee and left knee arthritis.

Historically, the Board notes that the veteran was granted 
service connection for both right and left knee arthritis by 
a November 1984 RO decision.  This grant was based on service 
medical records which noted complaints of chronic knee pain 
in service, and the report of a VA examination which showed 
some limitation of motion and chondromalacia of the patella.  
Currently, the veteran asserts that his knee disabilities 
have become more severe than the disability contemplated by 
these 10 percent ratings.

The veteran's knees are currently each rated as 10 percent 
disabling under Diagnostic Code 5260, for limitation of 
flexion.  All of the applicable codes under which the veteran 
could be rated are listed below.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2008).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2008).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has either of 
these conditions.

The veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated for his service 
connected right and left knee disabilities.
Reviewing the relevant evidence, the Board notes that the 
veteran's August 2006 VA knee examination showed that the 
veteran reported trouble with prolonged walking, standing, 
and going up and down stairs, and indicated that he was 
unable to run or do things like wash the car and cut the 
grass.  Examination noted some patellar tenderness to 
palpation.  No instability was found.  There was no joint 
effusion.  He could extend the right knee to 0 degrees and 
flex it to 100 degrees.  No additional loss in range of 
motion was noted due to pain, fatigue, weakness, or 
inccordination.

Examination of the left knee noted considerable tenderness 
over and all around the patella.  A mild joint effusion was 
present.  No instability was found.  Extension of the left 
knee was to 0 degrees, and flexion was to 110 degrees.  No 
additional loss in range of motion was noted due to pain, 
fatigue, weakness, or inccordination.
The veteran was diagnosed with bilateral degenerative 
arthritis of the knees.

As to a rating in excess of 10 percent, reviewing these 
findings of limitation of motion, the Board finds that these 
levels of limitation of motion, of never less than 100 
degrees of flexion, and never less than 0 degrees of 
extension, result in noncompensable ratings under Diagnostic 
Code 5260, for limitation of flexion, and as well 
noncompensable ratings under Diagnostic 5261, for limitation 
of extension.  Thus, combining ratings under the relevant 
codes governing limitation of motion would not warrant even a 
compensable rating, let alone a sufficient level of 
limitation of motion to warrant a rating in excess of 10 
percent for either limitation of flexion or extension of 
either knee.

There is further no indication that the veteran's knees are 
unstable or subject to subluxation, such that a separate 
rating would be warranted under Diagnostic Code 5257.  While 
the veteran has reported subjective problems with instability 
in his hearing testimony, the veteran's ligaments were 
specifically found to be stable during his August 2006 VA 
examination.

Thus, the Board finds that the criteria for a higher 
evaluation for either of the veteran's knees, under the 
relevant codes, have not been met.  As the criteria for a 
higher evaluation have not been met, the Board finds that the 
preponderance of the evidence of record is against a higher 
evaluation for either the veteran's right or left knee 
service connected disabilities.


ORDER

Entitlement to an increased rating for the veteran's service 
connected skin disability, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased rating for the veteran's service 
connected right knee arthritis, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased rating for the veteran's service 
connected left knee arthritis, currently evaluated as 10 
percent disabling is denied.




REMAND

As to the veteran's claim of entitlement to an increased 
initial rating for his service connected adjustment disorder, 
the Board notes that there is significant evidence of record 
indicating that the veteran's adjustment disorder has 
increased in severity since his last VA examination.  The 
veteran himself testified during his hearing testimony in 
November 2008 that he felt his adjustment disorder was 
getting worse.  Further, the report of the veteran's VA 
examination in August 2006 showed that the veteran was not 
found to be paranoid, however, recent evidence, specifically 
a July 2006 report of VA outpatient treatment, shows that the 
veteran was found to have paranoid thoughts.  Finally, the 
evidence appears to show that the veteran's medication for 
this disability has been increased since his last VA 
examination.  As such, there is significant evidence in the 
record which indicates that the veteran's service connected 
psychiatric disability may have increased in severity since 
his last VA examination, and the Board therefore finds it 
necessary to remand this examination in order that an 
additional VA examination may be conducted to assess the 
current level of severity of the veteran's disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service connected 
adjustment disorder.  The examiner should 
review the veteran's claims folder and all 
associated medical records.  The examiner 
is specifically asked to comment on what 
specific psychiatric symptomatology the 
veteran has due to his service connected 
adjustment disorder, including any 
paranoid thoughts, delusions, or suicidal 
or homicidal ideation.

3.  After the above has been completed, 
the AMC must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file.  If the issue 
on appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


